Per Curiam..

We adopt the findings and conclusions of the board. Neglect of legal matters and a failure to cooperate in the ensuing investigation have generally warranted an indefinite suspension. Warren Cty. Bar Assn. v. Lieser (1997), 79 Ohio St.3d 488, 683 N.E.2d 1148, and cases cited therein; Akron Bar Assn. v. Barnett (1997), 80 Ohio St.3d 269, 685 N.E.2d 1230; Disciplinary Counsel v. Boykin (1998), 82 Ohio St.3d 100, 694 N.E.2d 899. In this case, mindful of the fact that respondent’s clients suffered little, if any, damage, we adopt the recommendation of the board. Respondent is hereby suspended from the practice of law for one year.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
*411Cook and Lundberg Stratton, JJ., dissent.